Citation Nr: 0121309	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney  



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
June 1969.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1999, and 
hereafter referred to as the Court) from a June 20, 2000 
decision of the Board that denied as not well grounded his 
claims seeking entitlement to service connection for a 
cervical spine disorder and a lumbar spine disorder.  

The Court in December 2000 granted a joint motion to remand.  
The Court vacated the June 20, 2000 Board decision and 
remanded the case to the Board for another decision taking 
into account the matters raised by its order.  In March 2001, 
the Board notified the appellant's attorney of the need to 
submit a VA Form 22a, Appointment of Attorney or Agent as 
Claimant's Representative.  He was also advised that he could 
submit additional evidence and argument in support of the 
appeal.  The attorney submitted a completed VA Form 22a, in 
April 2001.  


REMAND

As noted in the joint motion of the parties to the Court, 
there has been a significant change in the law during the 
pendency of this appeal that has a direct effect upon the 
matters on appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In the present case, past attempts to obtain the veteran's 
complete service medical records have been unsuccessful.  
Since the case is being remanded for procedural development, 
the Board is of the opinion that another attempt should be 
made by the RO to obtain the veteran's service medical 
records from the appropriate service department.  The veteran 
should also be afforded another opportunity to identify any 
medical treatment, both private and VA, that he received for 
the disabilities at issue since his discharge from service in 
1969, particularly any treatment received prior to the 
automobile accident reported by the veteran to have taken 
place in 1977.  

Further, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, the Board 
feels it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
the foregoing reasons, a remand is required.  

Accordingly, in light of the development agreed to by the 
parties and mandated by the Veterans Claims Assistance Act of 
2000, this case is REMANDED to the RO for the following 
actions:

1.  The RO should make an additional 
attempt to obtain the veteran's missing 
service medical records from the 
appropriate service department.  Any 
additional records obtained should be 
incorporated into the claims folder.  

2.  The veteran should be asked to list 
any medical treatment, either private or 
VA, which he received for the disabilities 
at issue since his discharge from service 
in 1969.  Particular emphasis should be 
placed on records of any treatment 
received prior to his 1977 automobile 
accident.  Any records identified should 
be obtained and added to the claims 
folder.  

3.  The veteran should be advised that he 
has the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Thereafter, the RO should also review 
the claims file to ensure that all of the 
directives of this remand have been 
completed to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).  
If they have not, then the RO should 
implement corrective procedures.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a cervical spine 
disorder and a lumbar spine disorder.  

If the benefits sought on appeal are not granted, the RO 
should issue a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to any final outcome warranted.  

The veteran need take no action unless otherwise notified.  
However, the veteran is hereby notified that failure to 
report without good cause for any VA examination that may be 
scheduled in connection with this remand may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




